OPINION OF THE COURT
Per Curiam.
On December 5, 1994, the respondent was convicted, after a *258jury trial, of the following Federal crimes: conspiracy to defraud banks by means of false representations (18 USC § 371), four counts of execution of a scheme to defraud banks (18 USC § 1344), and four counts of fraudulent use of a social security number (42 USC § 408 [a] [7] [B]). On April 28, 1995, the respondent was sentenced to three years’ incarceration on each count, the terms to run concurrently, and supervised release for a term of two years.
It has been held that the Federal crime of bank fraud, in violation of 18 USC § 1344, is a proper predicate for automatic disbarment because that offense is " 'essentially similar’ ” to the New York crime of scheme to defraud in the first degree, a class E felony under Penal Law § 190.65 (Matter of Cooper, 196 AD2d 137, 138).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted without opposition from the respondent. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Sullivan, Balletta and Goldstein, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Thomas Katsaros, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (Rules of App Div, 2d Dept [22 NYCRR] § 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Thomas Katsaros is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.